Exhibit 10.14.1



                                            
AMENDMENT TO SPECIAL SEVERANCE PLAN
The AnnTaylor Stores Corporation Special Severance Plan (the “ASSP”) is hereby
amended as set forth below:
(i)    The following sentence shall be added to the end of Section 2.1(b):
“Payments will begin on the first scheduled payroll date following the
fifty-third (53rd) day following the employee's separation date, provided that
the employee has executed and not revoked a release of claims.”
(ii)    Section 2.4 of the ASSP is amended to read in its entirety as follows:
“2.4 No Employee shall be eligible to receive Severance Benefits under Section
2.1 or 2.2 above, unless, within forty-five (45) days following such Employee's
Severance Date, he or she first executes a Release (substantially in the form of
Exhibit A hereto) in favor of the Company and others set forth on said Exhibit
A, relating to all claims or liabilities of any kind relating to his or her
employment with the Company or a subsidiary thereof and the termination of the
Employee's employment. When an employee executes a release in accordance with
the requirements of the prior sentence, and does not revoke it within seven (7)
days, the release will become effective on the eighth (8th) day following the
employee's execution of such release.”
Except as set forth above, the ASSP is hereby ratified and affirmed in all
respects.

http://at-share.anntaylor.com/sites/atfile/Form 10K/FY2012/Exhibit
Index/Amendment to Special Severance Plan.doc